Citation Nr: 0202275	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  99-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
inguinal hernia.

2.  Entitlement to an initial compensable rating for migraine 
headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of lacerations of the fingers of the left 
hand.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1987 to February 
1998.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
left inguinal hernia and migraine headaches due to exposure 
to ethylene oxide and assigned a noncompensable rating for 
each effective March 1, 1998.  An August 2000 rating decision 
granted a temporary total convalescent rating pursuant to 
38 C.F.R. § 4.30 for the service-connected left inguinal 
hernia from June 26, 2000, the date of surgery, until July 
31, 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left inguinal hernia does not presently 
manifest pain, tenderness or problems healing following a 
June 2000 repair.

3.  The veteran reports his migraine headaches to occur one 
or two times per week, lasting one and one-half to two hours 
with medications, seven to eight hours without.  Severe 
headaches are manifested by a blue/red fuzzy aura within the 
right eye, with occasional nausea.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7338 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a 10 percent rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified as amended at 38 U.S.C. § 5103A).  In the instant 
case, all relevant evidence identified by the veteran was 
obtained and considered.  In addition, the veteran was 
afforded VA examinations to assist in rating his service-
connected disabilities, and service and VA medical records 
have been obtained.  The Board also finds that VA has met its 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  In the statement 
of the case and the supplemental statements of the case, the 
veteran was advised of the schedular criteria for increased 
evaluations, the evidence considered and the reasons why 
increased ratings were not warranted.  Under the 
circumstances, the Board finds that no useful purpose would 
be served in this case by delaying appellate review for 
additional development.  The record as it stands allows for 
equitable appellate review, and the Board finds that there 
has been substantial compliance with the provisions of the 
Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  As the veteran is appealing the original assignment of 
rating for both his service-connected left inguinal hernia 
and migraine headaches, the severity of both disabilities are 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

A brief review of the history is as follows:  A December 1998 
rating decision granted service connection for left inguinal 
hernia and for migraine headaches due to exposure to ethylene 
oxide and assigned each disability a noncompensable rating 
effective March 1, 1998.  The veteran disagreed with that 
decision, and initiated this appeal.  

Additionally, an August 2000 rating decision granted a 
temporary total evaluation from June 26, 2000 until the end 
of July 2000, based on the need for convalescence following 
surgical repair of the left inguinal hernia in June 2000.  
The noncompensable rating was restored from August 2000.  
Following a September 2000 VA examination, a September 2001 
rating decision continued the noncompensable rating for left 
inguinal hernia. 

The evidence before the Board includes the reports of VA 
examinations conducted in June 1998.  At a neurological 
examination, the veteran complained of headaches which occur 
approximately once a week, lasting five to 30 minutes.  He 
reported that he must stop what he is doing when a headache 
comes on, rest, find a quiet corner and "hide".  
Aggravating factors included stress.  His headache would 
improve in a quiet environment and with rest.  Approximately 
30 seconds prior to the onset of a headache, he would 
experience a blue-red fuzziness in his right eye.  
Neurological examination was unremarkable.  The diagnosis was 
migraine headaches.

At a VA digestive conditions examination, the veteran's 
pertinent complaints were occasional sharp pain due to the 
left inguinal hernia if he turns the wrong way.  The pain 
would last two to three minutes and then resolve 
spontaneously.  On examination, there was a palpable inguinal 
hernia that was easily reducible.  The diagnosis was 
bilateral inguinal hernia.

Additional evidence added to the claims file includes 
treatment records from the VA medical center (VAMC) in Kansas 
City, Kansas, dated from March 1998 to May 1999.  These 
records pertain to treatment for various ailments, including 
left flank pain radiating to the left groin area, assessed as 
nephrolithiasis.  However, there is no indication of 
treatment or notation specifically of left inguinal hernia.  
In April 1999, the veteran telephoned the medical center with 
complaints of worsening headaches.  He reported missing more 
school and that ibuprofen was not helping.  He was prescribed 
medication.

The veteran underwent a VA examination in March 2000.  During 
the examination, the veteran reported to the examiner that he 
first started developing kidney stones in 1996 and has had 
multiple episodes since.  The examiner noted the veteran to 
have renal colic which occurs once every three to four 
months, with pain that is located in the left flank.  In 
addition, it was noted that the veteran had a left-sided 
inguinal hernia, which had not been surgically repaired.  The 
pain in the left inguinal area was noted to be "distinctly 
different" than the left flank pain.  It would occur once 
per day, and would be worse when straining when he is 
constipated and after sexual intercourse and also with 
walking at times.  An examination revealed previous hernia 
repair on the right side, with no identifiable scar from the 
right side hernia repair he underwent as a child.  An 
examination of the abdomen was unremarkable.  The diagnosis 
was nephrolithiasis and renal colic secondary to 
nephrolithiasis.

A VA neurological examination was also conducted in March 
2000.  The veteran reported the onset of migraine headaches 
around 1991.  The examiner noted that the veteran has had an 
increase in the frequency of the headaches as previously they 
occurred once per week and lasted five to 30 minutes.  He 
reported that they occur around one or two times per week.  
When present, they last one and one-half to two hours with 
medication, or for approximately seven to eight hours without 
medication.  The pain, according to the veteran, starts at 
the back of his head and goes into his eyes.  He compared it 
to someone taking a sledgehammer and hitting him across the 
forehead.  If he is at school, he usually suffers through the 
headaches, but he misses work if they occur at that time.  He 
generally tries to go into a dark room where it is quiet, 
however, it no longer helps anymore.  Precipitating factors 
include stress or lack of sleep.  The veteran does have an 
aura at times with the more severe headaches of right eye 
pain and blue/red fuzziness.  He also has occasional nausea.  
The diagnosis was migraine headaches.

Also included were treatment records from VAMC Kansas City 
dated in July 2000.  These records pertain to the veteran 
having undergone a left inguinal hernia repair in June 2000 
and postoperative follow-up treatment in July 2000.  The 
veteran was complaining of pain at the incision site for one 
or two days with increased swelling and erythema as well as 
some drainage from the site.  The wound was opened, and the 
patient was sent home on medication and was instructed to 
return the next day.  The veteran was admitted the next day 
due to significant induration and a good deal of drainage 
from the wound, as well as precautions against possible 
infection.  A physical examination revealed the left inguinal 
hernia to have surround erythema with continued induration, 
but decreased since the previous examination.  The wound was 
noted to have good granulation tissue and at the medial 
aspect an unopened area which seemed to be inadequately 
opened.  An incision and drainage of the wound was performed, 
with opening of the small cavity at the medial aspect of the 
wound.  The veteran tolerated the procedure well.  His pain 
was well controlled with pain medications.  The wound 
improved in appearance, with further decreased erythema.

The veteran underwent another VA examination in September 
2000.  A history of  bilateral inguinal hernia repairs was 
obtained.  A physical examination was shown to be essentially 
negative.  There was no pain or tenderness and the left 
inguinal hernia repair which was done in June 2000 was 
finally healing after a secondary infection.  An examination 
of scars was also conducted.  The examiner indicated the 
inguinal incision on the left side to be approximately ten cm 
long.  The wound was dark red, with no evidence of drainage 
from it at that time, however, the veteran stated that it 
would drain from the inferior surface of the wound.  The 
wound itself seemed to be healing adequately and well.  It 
was two to three mm wide and about eight to ten cm in length, 
above the left inguinal ligament.  There was no bulging, 
redness or pain at that time, but some delayed healing 
following infection, which appeared to be resolving.

A.  Increased rating for left inguinal hernia

The veteran's service-connected left inguinal hernia is 
currently rated at the noncompensable level, under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  A noncompensable evaluation 
is provided for a small inguinal hernia, reducible, or 
without true hernia protrusion.  A noncompensable evaluation 
is also provided for an inguinal hernia not operated, but 
remediable.  To warrant a 10 percent rating, the hernia must 
be postoperative and recurrent although readily reducible and 
well supported by a truss or a belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2001).  Higher ratings require findings 
of a small recurrent hernia that is not well supported, or 
not readily reducible, or a large recurrent hernia that is 
irremediable.

After careful review of the evidence of record, and in 
particular the findings noted on the September 2000 VA 
examination, the Board concludes that entitlement to a 
compensable evaluation for the veteran's left inguinal hernia 
is not warranted.  At the September 2000 VA examination, the 
veteran reported that he had undergone 


surgical repair of a left inguinal hernia.  On physical 
examination, there was no evidence of a left inguinal hernia, 
and the examiner noted that the results were essentially 
negative.  There is no objective evidence that the service-
connected left inguinal hernia has recurred or become 
disabling in any way since July 2000.  Nor is there objective 
evidence that the surgical scar is poorly nourished with 
repeated ulceration, painful and tender on palpation or 
productive of limitation of function so as to warrant a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001), respectively.  There is also no 
basis for the assignment of a compensable evaluation prior to 
the June 2000 surgery.  When examined by VA for rating 
purposes in June 1998, the veteran complained of occasional 
sharp pain due to the hernia if he turned the wrong way.  The 
pain would last two to three minutes and resolve 
spontaneously.  On examination, there was a palpable left 
inguinal hernia which was easily reducible.  At the March 
2000 VA genitourinary examination, the veteran complained of 
pain due to the left inguinal hernia once per day, worse with 
straining when constipated, after sexual intercourse and with 
walking at times.  No specific findings regarding the left 
inguinal hernia were made.  The abdomen was noted to be 
unremarkable.  Prior to the June 2000 surgery, the veteran's 
hernia was reducible and not described as large.  He does not 
meet the diagnostic criteria for a 10 percent evaluation, 
which require a recurrent postoperative hernia, readily 
reducible and well supported by truss or belt.  Rather, his 
disability is best approximated by a noncompensable 
evaluation provided for an inguinal hernia not operated, but 
remediable.  See 38 C.F.R. § 4.7.

In view of the above and the lack of any objective showing 
that the hernia has recurred or is debilitating in any 
significant way, entitlement to a compensable disability 
evaluation is not warranted.  The veteran's assertions in his 
VA Form 9 regarding pain in his left side have been carefully 
considered; however, when viewed in light of the medical 
evidence of record as summarized above, these contentions are 
not found to be of sufficient probative value to serve as the 
basis for awarding a compensable evaluation.  The medical 
evidence of record simply does not confirm the presence of 
left inguinal hernia residual symptoms such as to support a 
compensable evaluation, even when the criteria for a rating 
based on 


symptoms due to scarring are considered.  38 C.F.R. § 4.118 
(2001).  The Board has considered the benefit of the doubt 
rule in this case, but finds that there is not a state of 
equipoise of the positive and negative evidence in this case 
to otherwise permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, 
entitlement to a compensable disability rating for left 
inguinal hernia is not warranted during any portion of the 
appeal period.

B.  Increased rating for migraine headaches

The veteran's service-connected migraine headaches have been 
evaluated as noncompensable under Diagnostic Code 8100.  
Diagnostic Code 8100 provides that a 10 percent evaluation be 
assigned for migraine headaches resulting in characteristic 
prostrating attacks occurring on an average one in two months 
over the prior several months.  A noncompensable evaluation 
is provided for less frequent attacks.  A 30 percent 
evaluation would require characteristic prostrating attacks 
occurring on an average of once a month.

During the course of the appeal the evidence has reflected 
that the veteran's headaches have occurred on a more frequent 
basis.  Initially, at the June 1998 VA examination, headaches 
were noted to occur once per week, lasting five to 30 
minutes.  More recently, the evidence indicates that the 
headaches occur one to two times per week, frequently lasting 
for several hours, especially when the veteran is unable to 
take his medication.  The evidence, namely the VA examination 
in March 2000, shows that the veteran exhibits an aura at 
times with more severe headaches due to right eye pain and 
blue/red fuzziness, as well as occasional nausea.  Because of 
these headaches, the veteran is forced to go into a dark room 
where it is quiet in order to make himself feel better.  
Although he suffers through headaches while at school, his 
disability has forced him to miss work at times.  The 
frequency of prostrating attacks, a key factor in determining 
the proper evaluation, is not entirely clear in this case.  
Nevertheless, it is clear that he misses work and leaves the 
lab at school early so that he can go or remain at home and 
take prescribed medication, which makes him drowsy.  
Resolving reasonable doubt in his favor, the Board 


concludes that the evidence more nearly approximates the 
criteria for a 10 percent evaluation.  As such, a 10 percent 
evaluation for migraine headaches under Diagnostic Code 8100 
is warranted.  A frequency of prostrating attacks averaging 
once a month, the criteria for the next higher evaluation of 
30 percent, has not been shown.  Additionally, during the 
entire appeal period at issue, the Board finds that a 10 
percent evaluation is warranted, as his headaches have always 
affected to at least some degree the level of activity 
possible.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's left 
inguinal hernia and migraine headaches, including any effects 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4. The 
severity of the veteran's left inguinal hernia and migraine 
headaches has been considered during the entire period from 
the initial award of service connection to the present time.  
See Fenderson, 12 Vet. App. at 125-126.  In conclusion, the 
current medical evidence is consistent with no more than what 
has been determined.  Should the veteran's disability picture 
change in the future, he may be assigned higher ratings.  See 
38 C.F.R. § 4.1.

Finally, the record does not reflect, nor does the veteran 
contend otherwise, that the schedular criteria are inadequate 
to evaluate the veteran's left inguinal hernia and migraine 
headaches.  The Board points out that the VA Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residuals.  38 C.F.R. § 4.1.  In the 
absence of evidence that the veteran has an unusual 
disability picture (such as evidence of frequent 
hospitalizations or marked interference with employment), 
there is no basis to find that the regular schedular 
standards are impracticable in this case.  As such, the Board 
finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A compensable evaluation for left inguinal hernia is denied.

A 10 percent evaluation for migraine headaches is granted for 
the entire period at issue, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran expressed timely disagreement, by way of an 
August 1999 memorandum from his representative, with the RO's 
December 1998 decision to assign a 10 percent evaluation for 
residuals of lacerations of the fingers of the left hand.  As 
a notice of disagreement was filed, the RO should issue a 
statement of the case as to the propriety of the December 
1998 RO rating decision's assignment of a 10 percent initial 
evaluation for service-connected residuals of lacerations of 
the fingers of the left hand.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of higher rating(s) 
for any period during the pendency of the appeal).  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of the initial rating 
assigned for service-connected residuals 
of lacerations of the fingers of the left 
hand, in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999) and 
Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran and his 
representative should be advised that a 
substantive appeal must be filed within 
60 days of the issuance of the statement 
of the case.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

